Citation Nr: 1819177	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée, G. H. 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel

INTRODUCTION

The Veteran had active service from November 1986 to December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and his fiancée, G. H., testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Central Office hearing in Washington, DC, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in February 2018 in order to obtain a relevant medical opinion regarding the etiology of the Veteran's OSA.  As there has been substantial compliance with the prior remand directives, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

OSA did not have onset during active service, was not diagnosed until years after service discharge, and is not otherwise etiologically related to active service, to include as secondary to service-connected sinusitis with allergic rhinitis.  



CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that the March 2018 brief by the Veteran's representative asserts generally that the February 2018 VA examination is inadequate, the Board finds such assertion without merit.  As discussed further herein, the February 2018 VA examiner's opinion was based upon a review of the claims file and properly considered the Veteran's reported history and all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - OSA  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for OSA, to include as secondary to service-connected sinusitis with allergic rhinitis.  

Notably, service treatment records do not document complaints, treatment, or diagnosis of OSA.  Physical examinations upon service enlistment and service discharge document normal relevant clinical evaluations, and he denied any related complaints, such as frequent trouble sleeping, within concurrent reports of medical history.  

Post-service private treatment records from March 2013 first document an initial intake evaluation wherein the Veteran reported that he snored a lot at night, without apneas or daytime somnolence; the physician noted a diagnosis of sleep apnea, clinically not apparent, and the Veteran was referred for a sleep study.  A subsequent May 2014 note documents that a recent sleep study showed the presence of OSA.  

In November 2017, the Veteran submitted two scientific studies; one regarding OSA and the subsequent risk of chronic rhinosinusitis, and the other regarding the risk of OSA in African American patients with chronic rhinosinusitis.  The Board notes that such medical treatise literature is of no probative value given that it is of a general nature and does not reference the specific facts particular to the appellant's claim.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  
 
As noted in the Introduction, the Veteran's claim was previously remanded by the Board in February 2018 in order to obtain a relevant VA opinion.  38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This was based upon a December 2017 opinion by the Veteran's treating VA physician, which stated that, based upon a review of the Veteran's treatment records and a review of medical literature, that the Veteran's service-connected sinusitis with allergic rhinitis was aggravated by and more likely than not had a relationship with his undiagnosed sleep apnea while on active duty.  The physician also opined that it was more likely than not that the Veteran's sleep apnea was aggravated or caused by his service-connected chronic sinusitis/allergic rhinitis.  Such opinions are at least some indication that the Veteran's claimed conditions may be associated with his active service, including his service-connected sinusitis with allergic rhinitis.  See id.  Significantly, however, the private opinions which warranted remand are insufficient evidence on which to base a grant of service connection given their lack of supporting rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, following the November 2017 Board remand, VA obtained the requested medical opinion later that same month.  First, the VA examiner opined that it is less likely than not that the Veteran's OSA had its onset during active service.  The examiner noted that the chief risk factor for the development of OSA is that of weight gain followed by age, ethnicity, genetics, certain oral structures, smoking, hypertension, et al.  The examiner stated that weight gain has been established as providing the highest risk in multiple studies; in one study of obesity, over 90 percent of those with morbid obesity have OSA.  The examiner wrote that while nasal congestion is listed as a risk factor, it is not the chief risk factor; most people with OSA snore, but most snorers do not have OSA.  The examiner noted that from the time of the Veteran's separation examination in 1989 to the date of his polysomnogram in 2014, 23 years later, the Veteran gained forty-three pounds.  While the examiner was unable to pinpoint how much weight gain is needed to cause sleep apnea, the examiner wrote that it is known that even small amounts of weight loss have a positive effect on OSA; for example, in one study, a 10 percent increase in body weight conferred a 32 percent increase in Apnea-Hypopnea Index (AHI).  Another study noted that a weight gain of 10 kilograms (about 22 pounds), made it five times more likely in increasing the AHI by 15.  The examiner noted that an AHI over 7 defined OSA, and since the veteran gained nearly twice that weight, obesity and age became the most likely cause of his sleep apnea.  The examiner cited another study of body mass index in patients with OSA which noted that the effect of weight gain was consistent with previous research which showed that weight gain was the most significant cause of sleep apnea.  The examiner noted that this is logical, as sleep apnea is the result of a collapse of the soft tissue structures of the neck and chest; therefore, the higher the weight, the more severe the sleep apnea.  

The examiner also considered the scientific article submitted as evidence by the Veteran regarding the risk of OSA in African American patients with chronic rhinosinusitis (CRS), which notes that while there was increased risk of OSA in the CRS population (1.68 times more likely), there was an even higher risk of developing OSA if African American ethnicity (1.98 times more likely).  The examiner acknowledged that the Veteran's risk of developing sleep apnea due to ethnicity is higher than the risk associated with CRS, obesity aside.  The examiner noted that the Veteran also has longstanding hypertension since approximately 2008, which is another risk factor for OSA that applies to this case.  The examiner wrote that in another study, the average age from onset of subjective sleep apnea symptoms to diagnosis was 87 months.  The examiner noted the Veteran's diagnosis of OSA was made about 23 years after leaving active duty and the records fail to show any sign or symptoms that might indicate OSA until much later in life.  The examiner concluded that it is very unlikely that the sleep apnea was actually present during active duty.  

Additionally, the examiner opined that it is less likely than not that the Veteran's OSA is related to his service-connected sinusitis with allergic rhinitis.  Notably, the article submitted by the Veteran regarding OSA and the subsequent risk of CRS indicated the risk of developing rhinosinusitis in response to inflammation triggered by the chronic intermittent hypoxia, not the other way around.  Therefore, there is no relevance to the Veteran's contention that his upper airway disease caused or worsened his OSA.  Additionally, the examiner noted that a 2014 study notes that "attempts to find a linear correlation between nasal obstruction and sleep apnea have been less successful; a weak correlation between nasal resistance measured by posterior rhinomanometry and severity of sleep apnea has been recently reported, but nonetheless, a direct correlation between the degree of nasal obstruction and the severity of OSA has not been observed and nasal obstruction does not appear to be the main contributing factor in the majority of patients with moderate to severe OSA.  

Finally, the examiner opined that it is less likely than not that the Veteran's OSA is aggravated by the Veteran's service-connected sinusitis with allergic rhinitis. The examiner noted that there are any number of environmental issues which impact OSA, including mental health.  Moreover, treatment with CPAP suggests that any impairments associated with OSA improve, not worsen.  The natural history of OSA is typically to gradually worsen over time unless treated; however, once treatment is initiated and compliance ensured, the AHI falls to normal levels therefore the disease does not progress.  

The Board finds the February 2018 VA examiner's opinions to be of great probative value in the context of the Veteran's claim.  The opinion properly addressed the directives of the February 2018 Board remand, including whether the Veteran's OSA was etiologically related to active service or secondary to his service-connected sinusitis with allergic rhinitis.  Moreover, the examiner's opinion was based upon consideration of the Veteran's claims file, the Veteran's medical history, and included a reasoned rationale with reference to related medical literature.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The lay statements of record regarding the Veteran's observable symptoms of sleep apnea, such as snoring and breathing problems, are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements assert a nexus between the Veteran's sleep apnea and his active service or his service-connected sinusitis with allergic rhinitis, they are afforded lessened probative value, as the Veteran and his fiancée are not shown to possess the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Board is mindful that the Veteran and his fiancée have offered conflicting statements regarding the dates of onset of his sleep apnea.  For example, upon initial VA evaluation in March 2013, the Veteran reported that he snored a lot at night, without apneas, but subsequently in June 2015, the Veteran reported that he was diagnosed with OSA in 1987 although he was not started on CPAP treatment until that year.  A March 2017 statement by the Veteran's fiancée, G. H., reports that she had observed the Veteran stop breathing several times while sleeping over the past three years; yet during the November 2017 Board hearing, both the Veteran and his fiancée each testified under oath that his sleep apnea first had onset during active service.  Given the internal inconsistency of such statements, they Board finds they are of no probative value in the context of the Veteran's claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Moreover, the earliest indication of sleep apnea within the record of a diagnosis of sleep apnea is in 2014, approximately 23 years after the Veteran's discharge from active service; such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea on both direct and secondary bases.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for OSA, to include as secondary to service-connected sinusitis with allergic rhinitis, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


